          Case 2:10-cr-00336-RAJ Document 79-3 Filed 04/19/19 Page 1 of 3



April 14, 2019

The Honorable Richard A. Jones
700 Stewart St.
Seattle, WA. 98101

I am writing this letter to the Court, having rightly served my State and Federal sentences, as well as
having completed State Probation, and 2.5 years of a 3.0 year Probation period imposed by Federal
Court - all of which have been completed or served to-date with zero violations or any form of recidivistic
behavior. I am very proud of the progress that has been made, that I have made strides in my personal
and professional life in recent years, that my restitution is on track to be paid off completely within the next
two years, and that the past nearly 10 years has turned out nearly as well as anyone could have hoped
for - including myself.

It may be an understatement to say, but it has been a long road. I often think back on what it felt like to be
going through the court process, to be in the center of an almost twilight-zone level experience, not
knowing what my sentence would be, let alone what it felt like to know that I had a prison sentence that
felt like a lifetime. Still more is the feeling I have looking back on that, knowing that it is done... how the
years felt like watching grass grow, yet 10 years of my life is over. How fast it went. How fast will the next
10, 20, 30 years go? Something tells me, faster than I would like. Despite my best intentions, I frequently
find myself talking about this subject with close friends and others - however, I would say in an
inspirational sense. When I was "on-the-run," I had but a vague aim to seek out unique experiences. The
past 10 years has crystalized that vagueness into a clear-cut purpose to learn, expand, drive toward a
goal, take losses and turn them into a resource, perhaps even managing to turn losses into wins, and
make the most of the time I have left. At the risk of sounding immodest, I came through that experience
and all of the experiences before, resilient and optimistic about the future.

I am writing to convey proof of the opposite outcome of something you once told me at sentencing... that I
appeared to be immune to the intended purpose of the justice system. Rather than a letter, I had hoped to
stand before you and represent that I took your words to heart. What is more, I have learned from the
people who came forward to defend me, many of whom have written letters to be included with this one,
as well as having taken lessons from even subtle conversations and interactions from individuals such as
John Henry Browne, Lance Black, Jonathan Standridge, Lance Rosen, and the legions of others who
emerged to stand by my side offering their knowledge, experience, and counsel. These
previously-unknown people have proven to become dear friends in many cases, trusted advisors, and
even prospective business partners. Initially, I would say that the past 10 years was the worst experience
of my life, which is not inaccurate, yet it simultaneously was and is the most important and fulfilling period
of my life. What shocks me is just how deeply that statement resonates true, and how I had no clue
whatsoever that it would turn out to be this way. It simply was beyond my imagination. When I wrote my
letter to the Court, stating that I lacked a full understanding of the lifelong ramifications of my previous
actions, even at that time, as time would prove, I did not understand just how true that would still prove to
be. Thus is life.

Yet, I do not want to over-philosophize. The core fact is that I have managed to turn what I witnessed
many times to be a dooming for some people, into something productive, empowering, motivating, and
fulfilling for the friendships and relationships it is solely responsible for. Standing before you nearly 10
years ago was the beginning of something I could have never predicted. And it is nearly 10 years later
          Case 2:10-cr-00336-RAJ Document 79-3 Filed 04/19/19 Page 2 of 3



that I have the unusual, if not unlikely pleasure of writing to you with lessons learned, and how your own
words perhaps changed the trajectory of my life, for the better.

My main purpose with writing this letter is to appeal to Your Honor. I have served 2.5 years of a 3.0 year
Probation period without a single violation or even minor issue. I have maintained a great and
professional rapport and relationship with Angela McGlinn, who I am still in limited contact with despite
the fact that she is no longer my assigned Probation officer. I have also maintained a great rapport with
Blake Gjefle, whom was assigned following Ms. McGlinn. I have striven to follow all rules and guidelines,
and I believe I have done so with success. I have passed all drug tests, submitted all paperwork
requested, and made consistent payments to restitution. As of this writing, I am in the process of
submitting to Pay.gov a payment of $25,000, which represents a 25% share of my net income from a
renovation project I recently managed and saw to completion, when my minimum payment is 10% of
income (and I believe that 10% is after net). I have had success, however, being on Probation has proven
to be a significant limiter to my productivity and especially my ability to explore all opportunities available -
a prime example being in public speaking.

The screenwriter for the FOX movie, which was used to pay over $1.150 million toward restitution, has
long attempted to convince me to enter into public speaking. I have been advised that my income from
that would start in the low end of $10,000-$20,000 per event, which is relatively high due to my
"notoriety," and that it would be absolutely reasonable to assume a minimum number of one event per
two weeks, whereas most speakers attend events near daily. Had I been able to effectively explore this
opportunity, which requires absolutely fluid domestic and international travel, and assuming I was able to
do this for the past 2.5 years, I would have earned around $600,000 net. Yet, that is absolutely
unavailable but for domestic traveling, which requires applications whose duration is so lengthy and
uncertain of approval that it precludes effectively conducting this business.

What is more, being able to travel is an important aspect of my personal life. I have not been able to visit
friends in London, France, China, or Korea. Of several examples, I recently had to decline a friend’s
wedding in Bali, as well as a birthday and New Year celebration in Lake Chelan, Washington. I am
essentially wholly confined to western Washington State, and it has a significant impact to my quality of
life.

Being on Probation serves a purpose, however, I do not experience any of the problems for which
Probation is intended to control or remedy. I have attempted in every way possible to move the needle
forward in all aspects of my life rightly and legally, however, the inherent limitations imposed by being on
Probation have precluded significant forward progress, and has limited my ability to be a productive
person in the community or with whom I may otherwise work with, be it in business or in leading by
example of what I have done and how others may do the same, i.e., public and/or motivational speaking.

I do not do drugs, I do not drink alcohol, I do not associate with any criminals, I have zero risk of
recidivism, and I have not committed a single crime since 2010. I take inspiration from people in my life,
and those who I have never met but whom serve as an admirable example of the power of one’s mind,
vigor, and determination, if properly utilized, such as Sir. Richard Branson, Elon Musk, and creators of all
kinds. What is more, I have learned from my past; I do not run from it, but instead try to embrace it for the
better. I hope to serve as a model for people who have hard lives and whom feel hopeless. I saw it
everyday when I was confined, and I have seen it in the world upon release. I feel that I could be an
inspirational model for people, not because of an arrogant sense of anything, but rather, because I have
been to Hell and back, still standing, still inspired, still making progress, still seeing the future, still alive
          Case 2:10-cr-00336-RAJ Document 79-3 Filed 04/19/19 Page 3 of 3



and full of energy. I can show people that, even if they have a criminal record, even if they have debt,
even if they thus far have not accomplished a single thing they once dreamt of - they still can. But in order
to serve as that example, I both need the freedom to travel unencumbered, as well as the freedom to
conduct business, whereas right now no one wants to come close to me while I am still on Probation
because I am viewed as a “hot potato.” I understand that.

To the best of my understanding, the main purpose of my being in Probation is to employ a mechanism
by which my restitution would be paid down. I have made as many strides as possible toward paying that
debt down, with the ultimate intention being to eliminate the debt. I have often said that no one wants the
debt paid more than myself. It is a major source of stress in my life, figuring out how to pay it when I am
seemingly of such limited means to do so. My goal is to open up the full range of opportunities available,
and be able to eliminate the debt within the next 1-2 years. A 5+ month head start on this effort would
make a significant difference. What is more, my dedication to doing so is exemplified in my restitution
imminently scheduled to be under $100,000 for the first time. Down from over $1.2 million (+/-) when it
was ruled upon. It is on track, a major objective of mine, and something I take extremely seriously. I
consider it being a major block to truly moving into the future, as well as something that once done will
add to my credibility immensely, further bolstering my position speaking to people and proving that I am
able to do that which I am intending to inspire them to do in their own lives.

I humbly ask and plead Your Honor to release the final 5-plus months of my Probation, and thus allow me
the opportunity to attain my freedom once and for all after this long and trying period. In doing so, I will
continue to strive toward accomplishing my goals, building my career, and pursuing the countless
opportunities to move toward financial freedom and the very opportunities which will allow me to pay the
remainder of my restitution, as well as the opportunities which would immediately become available to
continue building my personal life, all to the end of becoming someone who people may look up to for
how they may overcome the challenges in their own lives and accomplish their dreams. I am humbly and
sincerely asking for your consideration, and help.

I am not immune to the lessons offered by the justice system. I am someone who has learned from the
past mistakes of naivety, youth, and of not taking lesson when there was an opportunity to do so. I have
grown into a man who has taken responsibility, followed all of the rules, shown nearly everyone with
respect, worked to build up my life, and continually move into the future with the benefit of knowing the
difference between right and wrong. I heard words when they were spoken to me, and set out to prove
who I am as a person. Nearly 10 years later, I ask your help in allowing me to continue this journey
sooner than otherwise possible.

Yours Sincerely,
Colton Harris Moore
